Buckley, P.J., and Nardelli, J.,
dissent in a memorandum, by Buckley, P.J., as follows: I find the subject release to be clear and unambiguous, and therefore would affirm the order appealed.
Although, as the majority notes, the release does not define the term “project,” the letter agreement, signed the same day and specifically made “a part of [the] release of liabilities and indemnification,” discussed “any tier on the project.” Thus, the term “project” referred to the entire work on the site and cannot be read as limited to a particular phase of the work.
The majority also states that the release is limited by the language inserted by Dr. Mosesson. The first paragraph of the release recites that the consideration includes a license to use certain documents, and then, in Dr. Mosesson’s language, releases claims “related in any way to the documents being licensed or to the services provided by the RELEASEE to the RELEASOR related to the construction work referenced in the documents.” However, the release continues: “Without limiting the foregoing, this RELEASE applies to all liability, claims, damages, and causes of action, accrued or unaccrued, known or unknown, relating in anyway to or arising out of the above referenced project located at 75 Fark Flace, New York, New York and includes, but is not limited to, all patent and latent defects and conditions. Additionally, RELEASOR hereby and forever irrevocably and unconditionally waives any and all claims, damages, and causes of action against RELEASEES with regard to the Froject, now and in the future” (emphasis added). The second paragraph thus enunciates the release of claims other than claims arising out of the licensed documents. That additional language does not render the specific release of claims arising out of the licensed documents meaningless verbiage; rather, the specific language of the first paragraph makes clear that claims pertaining to the consideration itself (the licensed documents) were being released, in addition to claims arising out of the project (every tier of the project).
For the foregoing reasons, I would affirm the order appealed.